DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “L2O” whereas it is believed that “Li2O” was intended.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Tetracyanoethylene, commonly abbreviated TCNE, has the chemical formula C6N4, rather than C6N6.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eitouni et al. (hereinafter “Eitouni”) (U.S. Pub. No. 2010/0227224A1, cited by Applicant).
Regarding claims 1, 5, 6, 13, Eitouni teaches an electrochemical cell 202 with a positive electrode assembly 200.  The positive electrode assembly 200 (cathode electrode) has a positive electrode film 210 and a current collector 240. The positive electrode film 210 has positive electrode sulfur-containing active material particles 220 (active material including sulfur) embedded in (encapsulates) a matrix of solid electrolyte 230 (ionically conductive polymer) that also contains small, electronically-conductive particles (conductive fillers), such as carbon black (see paragraph 22; FIG. 2).  The solid electrolyte 230 is preferably a block copolymer including an ionically-conductive phase and a structural phase (see paragraph 19).  
Regarding claim 18, Eitouni teaches that the negative electrode 260 is a metal layer, such as a lithium or sodium layer, that acts as both negative electrode active material and negative electrode current collector.  Alternatively, the negative electrode is a negative electrode assembly that includes a reticulated film of negative electrode material covered with a solid polymer electrolyte (see paragraph 22).  
Regarding claim 19, Eitouni teaches that lithium-sulfur batteries are rechargeable batteries (secondary cell) (see paragraphs 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eitouni et al. as applied to claims 1, 5, 6, 13, 18 and 19 above.
Regarding claims 3 and 4, Eitouni teaches that the electrochemical 202 comprises a separator region 250 filled with an electrolyte that provides ionic communication between the positive electrode film 210 and the negative electrode 260. In one arrangement, the separator region 250 contains a solid electrolyte and can be the same solid electrolyte as is used in the positive electrode film 210.  Given that the purpose of the separator region 250 is to conduct lithium ions but not electrons, it is understood that the solid electrolyte used in both the positive electrode film 210 and the separator region 250 is electrically insulative.  For the same reason, one of ordinary skill in the art would expect the solid electrolyte to exhibit the claimed lithium cation diffusivity.  
Regarding claims 13-16 and 20, although Eitouni does not explicitly teach a specific capacity greater than 500, 1000, or 1500 mAh/g, one of ordinary skill in the art would expect the positive electrode of Eitouni and Gronwald to possess a specific capacity greater than 500, 1000, and 1500 mAh/g because the positive electrode of Eitouni is substantially identical the claimed cathode electrode.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claim 17, although Eitouni does not explicitly teach a cell voltage greater than 1.0 volts, one of ordinary skill in the art would expect the electrochemical cell of Eitouni and Gronwald to exhibit the claimed voltage because the electrochemical cell of Eitouni and Gronwald is substantially structurally and chemically identical to that of the claimed electrochemical cell.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eitouni et al. as applied to claims 1, 5, 6, 13, 18 and 19 above, and further in view of Gronwald et al. (hereinafter “Gronwald”) (U.S. Pub. No. 2015/0180037A1, cited by Applicant).
Regarding claim 2, Eitouni teaches that the conductive polymer exhibits ionic conductivity of at least 10-5 S/cm (see paragraph 36), but does not explicitly teach an ionic conductivity of at least 10-4 S/cm.
Gronwald teaches an article comprising a polymer which may be used in an electrochemical cell as an electrode wherein the polymer comprises polymerized units of a first monomer comprising a group capable of associating with a metal cation, a second monomer comprising a hydrophilic group, and, optionally, a third monomer comprising a crosslinking group (see paragraphs 5 and 10).  The polymer may have a dry state, room temperature ionic conductivity of, for example, at least 10-3 S/cm (see paragraph 180).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have utilized the polymer of Gronwald in the positive electrode assembly of Eitouni because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eitouni et al. as applied to claims 1, 5, 6, 13, 18 and 19 above, and further in view of Jow et al. (hereinafter “Jow”) (U.S. Pat. No. 4,804,594, cited by Applicant).
Regarding claims 7, 8 and 10-12, Eitouni is silent as to a base polymer which is oxidatively doped in the presence of Li+ groups.
Jow teaches an improved battery cathode comprising a conjugated backbone polymer.  Useful conjugated backbone polymers may be conjugated backbone homopolymers or copolymers, or blends of one or more conjugated backbone homopolymers or copolymers with one or more conjugated backbone or non-conjugated backbone homopolymers or copolymers (see col. 2, lines 63-67)  An exemplary backbone polymer includes polyphenylene sulfide (base polymer) which is electrochemically oxidizable to a p-type doped material by doping with an anionic dopant species (see col. 2, lines 15-23; col. 3, lines 7-11).  The dopant agent may be a doping medium comprising a solution of DDQ (electron acceptor) and an oxidizing salt containing an anion and an alkali metal cation (source of ions) (see col. 4, lines 55-63).  It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the p-type doping of Jow to the positive electrode film of Eitouni because Jow teaches that the use of a pre-doped polymer maximizes the capacity of the electrode (see col 2, lines 31-41).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eitouni et al. and Jow et al. as applied to claims 7, 8 and 10-12 above, and further in view of Kubota (U.S. Pat. No. 5,280,137, cited by Applicant).
Regarding claim 9, Eitouni teaches that the solid electrolyte may be combined with a lithium salt (see paragraph 36).  Eitouni teaches a number of exemplary lithium salts (see paragraph 41), but notes that the suitable lithium salts are not limited thereto.
Jow teaches that the dopant agent includes an oxidizing salt containing an anion and alkali metal cation.  Li+ is recognized as a known alkali metal cation.  Jow does not explicitly teach LiOH.
Kubota teaches that LiOH is well known in the art as a suitable electrolyte salt.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected LiOH as the lithium salt of Eitouni because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
It is understood that should LiOH be selected as the lithium salt of Eitouni, the teachings of Jow would suggest that the anionic counter-ion of the oxidizing salt be OH-, while alkali metal cation may be Li+ (ion source is LiOH).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727